                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 THE SCHOOL OF THE OZARKS, INC.,          )
                                          )
                          Plaintiff,      )
                                          )
                 v.                       )               Case No. 6:21-03089-CV-RK
                                          )
 JOSEPH R. BIDEN JR., IN HIS OFFICIAL     )
 CAPACITY AS PRESIDENT OF THE             )
 UNITED STATES; et al,                    )
                                          )
                          Defendants.     )
                                      ORDER
       Before the Court is Plaintiff The School of the Ozarks, Inc.’s motion for injunction pending
appeal. (Doc. 22.) After careful consideration, the motion is DENIED for the reasons set forth in
the Court’s order of June 4, 2021 (Doc. 24).
       IT IS SO ORDERED.
                                               /s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: June 9, 2021




          Case 6:21-cv-03089-RK Document 29 Filed 06/09/21 Page 1 of 1
